Case 1:19-cv-05425-NRB Document 38 Filed 01/15/20 Page1of1

[EHINSHAW arrows Ara

13th Floor
New York, NY 10022

212-471-6200
212-935-1166 (fax)

www.hinshawlaw.com
Brent M. Reitter

BReitter@hinshawlaw.com

January 15, 2020

Via ECF and Facsimile (212-805-7927)
Honorable Naomi Reice Buchwald, U.S.D.J.
Southern District of New York

500 Pear! Street

New York, NY 10007

Re: Vista Food Exchange, Inc. v. Aidarov et al.
Civil Action No, 1:19-cv-05425-NRB

Dear Judge Buchwald:

This firm represents Defendants Zamirbek Aidarov and Global Transportation, LLC
(“Aidarov” and “Global” respectively), in the above-referenced action. Pursuant to Your Honor’s
individual rules of practice, the parties jointly request an adjournment of the Initial Pre-Trial
Conference currently scheduled for February 4, 2020 at 2:45 p.m. This is the parties’ second
request for an adjournment of the Initial Pre-Trial Conference.

Subsequent to the last adjournment request, and after Ms. Mackey’s departure from
Hinshaw & Culbertson LLP, I was substituted in as attorney of record for Aidarov and Global.
Unfortunately, I will be out of the country and on my honeymoon on February 4, 2020. As such,
I am unable to attend the February 4, 2020 Pre-Trial Conference and no other attorney in my
office has personal knowledge of the facts of this action.

I have spoken with counsel for all appearing parties in this matter and all have provided '
their consent to adjourn the Initial Pre-Trial Conference. Based on the availability of all parties, Rt
we request an adjournment of the Pre-Trial Conference until either February 26, 2020, or een
February 27, 2020, or a later date that is preferable to the Court. K Febracy
Thank you for your consideration of this matter. Ql, 2020 at

Respectfully submitted, J.

HINSHAW & CULBERTSON LLP ~, ftued

USI
/ [i [20

  
 
   

Brent M.

cc: All Counsel of Record (via ECF)

1023571\304974516.v1

 
